UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 15d-16 of the Securities Exchange Act of 1934 Dated:April 18, 2011 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: April 18, 2011 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 11-21-TR Date: April 18, 2011 1Q RESULTS FOR THE THREE MONTHS ENDED MARCH 31, 2011 TECK REPORTS UNAUDITED FIRST QUARTER RESULTS FOR 2011 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) reported earnings attributable to our shareholders of $461 million, or $0.78 per share. Adjusted quarterly profit was $450 million, or $0.76 per share, more than double the $198 million reported in the first quarter of 2010. "Our adjusted earnings of $0.76 per share for the first quarter were more than double the $0.34 per share in the first quarter last year. The increase was due mainly to significant increases in the prices of coal and copper, notwithstanding lower sales volumes of coal. The quarter did present its challenges with an unusual number of operating issues affecting our production in both copper and coal and adverse weather conditions affecting our rail and port services,” said Don Lindsay, President and CEO. “We are pleased that the strike at our Elkview coal mine was settled earlier this month and with the benchmark coal price expected to be about US$330 per tonne for our highest quality products and we anticipate improved earnings from coal in the second quarter. We are also reviewing initiatives to improve copper concentrate production at our Carmen de Andacollo mine in Chile and are advancing our copper, coal and oil sands expansion projects through various stages of development.” Highlights and Significant Items ● Gross profit, before depreciation and amortization, of $1.1 billion in the first quarter, was 30% higher than the $854 million in the first quarter of 2010 primarily due to substantially higher copper and coal prices. ● Cash flow from operations was $754 million in the first quarter of 2011, 47% higher than the $513 million a year ago. ● As previously disclosed, coal sales in the first quarter were negatively affected by unusually difficult winter weather conditions which hampered rail and port operations. First quarter sales were 5.0 million tonnes compared with an average of 5.3 million tonnes of sales in the All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, VP Corporate Affairs Additional corporate information is available at www.teck.com first quarter of each of the last six years and our most recent guidance of 4.6 to 4.9 million tonnes. ● Coal production in the first quarter was affected by the strike at the Elkview mine that began on January 30, 2011, causing a loss of production of approximately one million tonnes. A new labour agreement was reached in April and production resumed on April 8th. ● A new four-year port services agreement was reached with Westshore Terminals in early March. The new agreement is for the period from April 1, 2012 to March 31, 2016. The agreement contemplates shipments of 16 million tonnes of coal in the initial contract year and larger amounts in subsequent years when our coal production is scheduled to increase, all at fixed rates. ● We obtained agreement on prices with the majority of our coal customers for the second quarter of 2011 with pricing at or above US$330 per tonne for our highest quality products. With a range of coal products of various qualities and carryover of approximately 1.2 million tonnes of undelivered volumes that will be sold using prices from the first quarter, we expect our weighted average selling prices for coal in the second quarter of 2011 to be in the range of US$280 to US$290 per tonne. We expect to finish the second quarter with approximately 0.2 to 0.7 million tonnes of first and second quarter-priced volume that will be carried over into the third quarter, which is considered a normal level of carryover given the variability of vessel sizes and shipping schedules. ● On April 15, 2011, we announced that we will undertake a new expansion study to examine the feasibility of adding an additional SAG mill, ball mill and other associated plant and equipment aimed at increasing annual production at Carmen de Andacollo copper mine to approximately 100,000 to 120,000 tonnes. The study will include drilling to confirm additional ore reserves and will address the key issues of availability of process water and permitting requirements. The study is expected to be complete by the end of the fourth quarter of 2011. ● We entered into an agreement to sell our interest in the Carrapateena project in southern Australia to an affiliate of OZ Minerals Ltd. The transaction is expected to close in the second quarter. We expect to receive cash proceeds of approximately US$134 million and record a pre-tax gain of approximately $105 million, excluding further contingent payments of up to US$25 million based on future production from the property. ● Our cash balance stood at $1.0 billion at March 31, 2011 reflecting an increase of approximately $200 million in the quarter after dividend payments of $177 million, capital expenditures of $226 million and debt principal and interest payments of $101 million. Our results are now being prepared in accordance with International Financial Reporting Standards (“IFRS”). Our accounting policies have changed and the presentation, financial statement captions and terminology used in this news release and the accompanying unaudited financial statements differ from that used in all previously issued financial statements and quarterly and annual reports. The new policies have been consistently applied to all of the years presented in this news release and all prior period information has been restated or reclassified for comparative purposes unless otherwise noted. Further details on the conversion to IFRS are provided in Management’s Discussion and Analysis section of this news release and in the notes to our unaudited consolidated financial statements as at and for the quarter ended March 31, 2011. 2 Teck Resources Limited 2011 First Quarter News Release This management’s discussion and analysis is dated as at April 18, 2011 and should be read in conjunction with the unaudited consolidated financial statements of Teck Resources Limited (Teck) and the notes thereto for the three months ended March 31, 2011 and with the audited consolidated financial statements of Teck and the notes thereto for the year ended December 31, 2010. In this news release, unless the context otherwise dictates, a reference to “the company” or “us,” “we” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2010, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Profit and Adjusted Profit* Adjusted profit, which excludes the effect of certain transactions described in the table below, was $450 million, or $0.76 per share, in the first quarter of 2011 compared with $198 million, or $0.34 per share last year. The higher adjusted profit was primarily due to significantly higher coal and copper prices, partly offset by lower sales volumes for coal. Profits attributable to shareholders were $461 million, or $0.78 per share, in the first quarter compared with $896 million or $1.52 per share in the same period last year, which included a $639 million after-tax gain primarily from the sale of a one-third interest in the Waneta Dam. We note that our profit is reported under IFRS for the first time this quarter. While the conversion did not have a significant impact on our profit for the quarter, certain components have been reclassified within the income statement as noted throughout this management’s discussion and analysis. Three months ended March 31 ($ in millions) Profit attributable to shareholders as reported $ $ Add (deduct): Asset sale gains (8 ) ) Foreign exchange gains on net debt (7 ) ) Derivative (gains) losses 4 ) Financing items - 23 Adjusted profit $ $ Adjusted earnings per share $ $ * Our financial results are prepared in accordance with IFRS. This news release refers to adjusted profit, EBITDA and gross profit before depreciation and amortization, which are not measures recognized under IFRS in Canada and do not have a standardized meaning prescribed by IFRS or GAAP in the United States. For adjusted profit we adjust profit as reported to remove the effect of certain kinds of transactions in these measures. EBITDA is profit before net finance expense, income taxes, depreciation and amortization. Gross profit before depreciation and amortization is gross profit with depreciation and amortization added back. These measures may differ from those used by, and may not be comparable to such measures as reported by, other issuers. We disclose these measures, which have been derived from our financial statements and applied on a consistent basis, because we believe they are of assistance in understanding the results of our operations and financial position and are meant to provide further information about our financial results to investors. 3 Teck Resources Limited 2011 First Quarter News Release Business Unit Results Our first quarter business unit results are presented in the table below. Three Months ended March 31 ($ in millions) Revenues Gross profit before depreciation and amortization Gross profit Copper $ Coal Zinc Total $ Gross profit from our copper business unit, before depreciation and amortization, increased significantly to $469 million in the first quarter compared with $368 million a year ago due to substantially higher copper prices partially offset by the effect of the stronger Canadian dollar. Copper prices averaged US$4.38 per pound in the first quarter of 2011 compared with US$3.29 per pound in the same period a year ago. Copper production was slightly higher than a year ago as additional volumes from Carmen de Andacollo’s new copper concentrator were partially offset by lower production from Highland Valley Copper due to lower ore grades and lower production at Quebrada Blanca as a result of the unusual heavy rains in early January. After depreciation and amortization, gross profit from our copper business unit was $398 million in the first quarter compared with $299 million in 2010. Gross profit from our coal business unit, before depreciation and amortization, was $477 million in the first quarter compared with $316 million last year. The increase in gross profit was primarily due to significantly higher realized coal prices, which averaged C$206 (US$207) per tonne in the quarter compared with C$150 (US$140) per tonne in the first quarter a year ago. Partly offsetting the higher coal price were lower sales volumes, the effect of a stronger Canadian dollar and higher unit costs. Unit cost of product sold, before transportation and depreciation charges, was $76 per tonne compared with $60 per tonne in the first quarter of 2010 due primarily to significantly lower production volumes, which increases our fixed costs on a per-tonne basis, as well as higher strip ratios, diesel prices and increased spending on external contractor services. Transportation costs were $34 per tonne in the quarter compared to $30 per tonne in the first quarter of 2010, due primarily to higher rail and vessel demurrage costs. Sales volumes of 5.0 million tonnes in the first quarter were negatively affected by severe winter conditions and were 6% lower than the same period a year ago. After depreciation and amortization, gross profit from our coal business unit was $356 million compared with $178 million in the first quarter of 2010. Gross profit from our zinc business unit, before depreciation and amortization, was $167 million in the first quarter, similar to a year ago. Higher base metal prices and increased sales volumes from our Trail operations were offset by a 21% decrease in zinc sales from Red Dog due to timing of customer deliveries, and the negative effect of the stronger Canadian dollar. After depreciation and amortization, gross profit from our zinc business unit was $143 million compared with $144 million last year. 4 Teck Resources Limited 2011 First Quarter News Release In addition to changes arising from our conversion to IFRS, pricing adjustments are no longer included in revenue or gross profit. The determination of pricing adjustments has not changed, but we now include the adjustments in other operating income (expense) in our income statement rather than in revenue. Revenues Revenues from operations were $2.4 billion in the first quarter compared with $1.9 billion a year ago. Revenues from our copper business unit increased by $179 million, primarily due to significantly higher copper prices. Coal revenues increased by $229 million compared with the first quarter of 2010 due to significantly higher realized coal prices partially offset by a 6% decrease in sales volumes. Revenues from our zinc business unit increased by $63 million due to higher base metal prices and silver revenues. The effect of the stronger Canadian dollar partly offset the impact of higher commodity prices in each of our business units. Average Prices and Exchange Rates* Three months ended March 31 % Change Copper (LME Cash - US$/pound) +33 % Coal (realized - US$/tonne) +48 % Zinc (LME Cash - US$/pound) +5 % Silver (LME PM fix – US$/ounce) 32 17 +88 % Molybdenum (published price - US$/pound) 17 16 +6 % Lead (LME Cash - US$/pound) +17 % Cdn/U.S. exchange rate (Bank of Canada) -5
